—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1994, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was the president and a 50% shareholder of a wholesale clothing company. Claimant closed the company as *908the result of declining sales. The Board denied his claim for unemployment insurance benefits, finding that he was not totally unemployed because he participated in and stood to gain financially from the winding down of the business. We find that substantial evidence supports the Board’s decision. The collection of accounts receivable to pay outstanding debts was clearly beneficial to claimant. In addition, there was evidence that during the winding down of affairs the company maintained a bank account, telephone service and a post office box, and that claimant received the mail and signed checks for corporate expenses. Under these circumstances, substantial evidence supports the Board’s decision that claimant was not totally unemployed (see, Matter of Ranee [Hudacs], 196 AD2d 930).
Cardona, P. J., Mikoll, Her cure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.